Case 18-10111       Doc 269        Filed 04/06/20 Entered 04/06/20 11:51:51        Main Document
                                               Pg 1 of 1

                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 In re:                                        )
                                               )       Case No. 18-10111
 IRON COUNTY HOSPITAL DISTRICT,                )
 d/b/a Iron County Medical Center,             )       Chapter 9
                                               )
                         Debtor.               )

                    MOTION FOR ORDER CLOSING CHAPTER 9 CASE

          Iron County Hospital District d/b/a Iron County Medical Center (the “Hospital”) moves

 pursuant to 11 U.S. C. § 945(b) for entry of an order closing this Chapter 9 case. Administration

 of the case has been completed, including the execution of a USDA refunding bond and

 conversion of nominally secured interests to leases. This Court confirmed a plan of adjustment

 on March 3, 202. No adversary proceedings or other motions are pending. Administration of this

 case is complete and no pending matters are before the Court.

          WHEREFORE, the Hospital requests that this Court enter an Order Closing Chapter 9

 Case, and provide such other and further relief as is proper.

 Dated: April 6, 2020.

                                                 /s/ Daniel D. Doyle
                                               Daniel D. Doyle        36724MO
                                               Scott A. Pummell       66164MO
                                               Lashly & Baer, P.C.
                                               714 Locust Street
                                               St. Louis, MO 63101
                                               (314) 621-2939/(314) 621-6844 (Facsimile)
                                               ddoyle@lashlybaer.com
                                               spummell@lashlybaer.com

                                               Erica D. Koetting      51908MO
                                               O’Loughlin, O’Loughlin & Koetting, L.C.
                                               1736 N. Kingshighway
                                               Cape Girardeau, MO 63701
                                               (573) 334-9104/(573) 334-5256 (Facsimile)
                                               ericak@oloughlinlawfirm.com

                                               Attorneys for Debtor
                                                   1
